DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This office action is responsive to the amendment filed on 11/08/21.  As directed by the amendment: the claims have not been amended, cancelled, nor any claims added.  Thus, claims 1-4 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 20180169856).
With regard to claim 1, Murakami teaches a laser machine (FIG. 1) comprising: a laser irradiation apparatus (1) configured to irradiate a workpiece (see beams hitting workpiece in FIG. 1) with a laser beam (laser beams illustrated in FIG. 1); a robot (11) configured to move, relative to the workpiece, with the laser irradiation apparatus (1) attached to the robot (11)(FIG. 1); a laser irradiation controller (2) configured to control the laser irradiation apparatus so as to control an irradiation position of the laser beam (para. [0060]); and a robot controller (12) configured to control the robot (11) so as to control at least one of a position and a posture of the attached laser irradiation apparatus (para. [0053]), the robot 
A movement speed of the robot is less than or equal to a maximum speed of the robot.  An acceleration and a deceleration of the robot as moving is lower than or equal to an acceleration and a deceleration capacity of the robot.  The robot passes a weldable area relative to the welding position which corresponds to an irradiation area of a scanner.  A time in which the robot passes the weldable area is greater than or equal to the welding operation time of the scanner.”, para. [0040]).

With regard to claim 2, Murakami teaches the laser irradiation apparatus is a galvano scanner configured to perform scanning with the laser beam along a predetermined irradiation route at a predetermined irradiation speed (13, “FIG. 12A and FIG. 12B are diagrams (No. 1) for illustrating a machining path of a galvanometer scanner in the robot system; and FIG. 13A and FIG. 13B are diagrams (No. 2) for illustrating the machining path of the galvanometer scanner in the robot system”, para. [0028] & [0029]), the compensation unit is configured to compensate the irradiation route and the irradiation speed of the galvano scanner, on the basis of the drive information received from the robot controller, and the laser machine including an acceleration and deceleration calculation unit configured to generate drive information of a galvano motor driven for the scanning with the laser beam along the irradiation route at the irradiation speed (“the robot system (the remote laser welding robot system) 1 according to the present embodiment which corresponds to the robot system as described with reference to FIG. 11 operates to output to a machine learning device 2 determination data and state data (a state variable) and receive an action output (a learned command value, a manipulated variable) of the operations of the robot and the galvanometer scanner (the laser scanner) as learned by the machine learning device 2”, para. [0053]; see within Machine Learning 2 of FIG. 1 the state observation unit 21, determination data obtaining unit 22, decision unit 24, learning unit 23).
With regard to claim 3, Murakami teaches the laser machine comprising a machine learning apparatus (2), the machine learning apparatus including: a drive information acquisition unit  (22) configured to acquire the drive information relating to the robot at times when the robot controller moves in advance the attached laser irradiation apparatus in a plurality of directions and speeds (para. [0054] & [0056]) ; an actual position/posture information acquisition unit (21) configured to acquire actual position data and actual posture data of the laser irradiation apparatus at a time when the robot is moved on a basis of the drive information; and a machine learning unit (23) configured to generate the learned model through machine learning by using the drive information relating to the robot as input data, and the actual position data and the actual posture data of the laser irradiation apparatus as correct data.
.

Response to Arguments
Applicant's arguments filed 11/08/21 have been fully considered but they are not persuasive. Within the arguments filed by Applicant, it is asserted that various claim limitations are not taught by the cited prior art.   Various portions of the Murakami citation were cited by the Examiner, including para. [0040], [0053], [0060] and [0066].   The office action response at pgs. 4 and 5 provides comments regarding various teachings provided within the aforementioned cited paragraphs of Murakami.   Thereafter, at pg. 5 a conclusory statement is provided (i.e., “Thus, Murakami only appears to disclose the use of a learning device that outputs learned data to assist in the control of a remote laser welding robot system….”).   After this conclusory assertion, a few recitations from independent claim 1 of the instant patent application are reproduced and emphasized; however, it is respectfully submitted that the office action response does not detail how the prior art citations included within the prior office action are improper and/or how the cited teachings within the prior art differ from the referenced prior art citations.   To help the Examiner understand Applicant’s positions, an Examiner Interview is respectfully requested as detailed hereafter.    

Request for Examiner Interview

To help expedite the processing of the instant patent application, the Examiner is amendable to conducting an Examiner Interview in the interest of compact prosecution.   
	
	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761